 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 1 of 20 PageID: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 Tzuhsin Yang a/k/a Christine Yang,

                                        Plaintiff,

                          -v-                        Civil Action No.
 Peony Lin, an individual, and
 Jane Doe, an unknown individual,                      COMPLAINT AND JURY DEMAND
                                     Defendants.




       Plaintiff Tzuhsin (Christine) Yang (“Plaintiff”), by and through her undersigned counsel,

alleges as follows.

                                        INTRODUCTION

       1.        Plaintiff is a Taiwanese citizen residing in California and an upstanding member of

the community.

       2.        Beginning in or around September 2016 and continuing through the present,

Defendant Peony Lin (“Lin”) published and conspired with anonymous Defendant Jane Doe to

publish false and defamatory statements about Plaintiff on numerous websites, in chat messages,

and in emails.

       3.        The statements published by Defendants are defamatory in that they contain false

and disparaging statements of fact about Plaintiff, including the following false statements:

   a) That Plaintiff engages in sexual relations with men in exchange for money, clothing, and

       plastic surgery;

   b) That Plaintiff is a whore, hooker, and a prostitute;

   c) That Plaintiff engages in sexual relations with more than one man at a time in order to keep

       multiple men “on the tab for money”;
 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 2 of 20 PageID: 2



    d) That Plaintiff knowingly dates and engages in sexual relations with married men and

        destroys marriages;

    e) That Plaintiff engaged in sexual relations with men while she herself was married to

        another man; and

    f) That Plaintiff has been the mistress of many older men.

        4.     Defendants’ statements are false and disparaging on their face and constitute

defamation per se.

        5.     Plaintiff has been harmed and continues to be harmed by Defendants’ statements.

                                  JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different States. To wit, Plaintiff is a citizen of Taiwan, who

is lawfully admitted for permanent residence in the United States and domiciled in California, and

Lin is a citizen of New Jersey.

        7.     Venue is proper pursuant to 28 U.S.C. §1391(b)(3) because Lin resides in this

District.

        8.     This Court has personal jurisdiction over Lin because Lin resides in New Jersey

and committed her misconduct, at least in part, from New Jersey.

                                                PARTIES

        9.     Plaintiff Tzuhsin (Christine) Yang is an individual, Taiwanese citizen and a

registered U.S. alien residing in California.

        10.    Defendant Peony Lin is an individual residing in Edgewater, New Jersey.

        11.    Plaintiff does not know the true name of Defendant sued herein as Jane Doe, and

Plaintiff therefore sues that Defendant by such fictitious names.


                                                   2
 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 3 of 20 PageID: 3



       12.      Plaintiff will amend this complaint to state the true name of Jane Doe once it has

been discovered. Plaintiff is informed and believes, and on that basis alleges that Jane Doe is in

some way liable and responsible to Plaintiff based on the facts herein alleged.

                                   FACTUAL ALLEGATIONS

       13.      Plaintiff is an upstanding member of the community and lives her life honestly and

with respect for others.

       14.      Beginning in or around September 2016, and continuing through the present, Lin

published and conspired with Jane Doe to publish false and defamatory statements about Plaintiff

in various online fora. Namely, Lin published and conspired with Jane Doe to publish false and

defamatory statements about Plaintiff in emails and across a set of so-called “shaming” websites,

which websites seek to disparage the reputation of the subject of the post. These shaming websites

include the following:

             a. <datingcomplaints.date>;

             b. <shesahomewrecker.com>;

             c. <cheaterreport.com>;

             d. <anti-scam.org>;

             e. <exposecheatersonline.com>

             f. <fraudsters.online>

             g. <reportcheater.com>; and

             h. <cheatersandbastards.com>.

(collectively, the “Shaming Websites”).

                                      CheatersAndBastards.com

       15.      The website located at <cheatersandbastards.com> (“Cheaters and Bastards

Website”) is a website dedicated to “reporting” “cheaters” and “bastards.” The Cheaters and



                                                3
 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 4 of 20 PageID: 4



Bastards Website boasts and instructs: “This is the place where you report and the world decides!

Report a liar, a cheater, or a bastard now! Whatever you say it’s up to you and you are responsible

for what you say, so keep it real and keep the bastards straight!”

       16.        Lin anonymously published or conspired with Jane Doe to anonymously publish

false and defamatory statements about Plaintiff on two separate webpages on the Cheaters and

Bastards Website, located at <https://cheatersandbastards.com/christine-yang-of-california/> (first

published January 3, 2018) and <https://cheatersandbastards.com/annie-chang-a-k-a-christine-

yang-east-bay-san-francisco/> (first published May 9, 2018).

       17.        Upon information and belief, after posting on the Cheaters and Bastards Website,

Lin claimed (or conspired with Jane Doe to claim) to be different persons from the original authors

of these posts and pseudonymously published comments to the posts, which also contain false and

defamatory statements about Plaintiff.

       18.        The false statements published about Plaintiff on the Cheaters and Bastards Website

include:

   •   She has had plastic surgery paid for by her men and every thing she owns down to her

       underwear… all paid for by having sex with men. She has no education and while dating

       one man will keep others on the tab for money.

   •       [Plaintiff and her friends] hate each other, but will hang around each other in order to be

       “introduced” to other men. This is done by inviting them to business dinners, boy friend’s

       or husbands friend get togethers, you get the picture.

   •   Has been divorced at least 2 times, possibly 3, all to very old men. Was known to be the

       last husband’s mistress and ruined a marriage of over 25 years. (While married in

       November of 2014 to last husband, she promptly continued to have sex with other single

       and married men.)



                                                   4
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 5 of 20 PageID: 5



 •   Current target are engineers in Silicon Valley, these girls know the socially akward [sic],

     generally world clueless men both married and single have money, but will go crazy over

     a little attention from a hot little Asian Girl.

 •   She has never held a job in her life, but she tells people she is a real estate agent. When in

     fact she is also the mistress of one. He pays her $5000/ month to be his whore and she uses

     that as cache [sic] as a “job”. He was also a part of the circle of rich Taiwanese business

     men that her ex-husbands were a part of, in fact they all probably know of each other.

 •   Not only does she have her toes dipped in the old man money pool, she is also part of a

     circle of gold diggers and gigolos. In fact unknown to her last ex-husband’s ex-wife, she

     had her closest gigolo friend spread rumors about her that she paid for sex.

 •   She will tell men, she mostly has men friends cause women are too jealous of her, but in

     fact most of these male friends where [sic] either men who paid for her to have sex with

     them or part of that gigolo click. Also, on her Face Book, men do not realize that she will

     play around with the public facing and private tab. So while the boyfriend or lover of the

     season may think she is posting to the world that they are a couple. In secret if she is trolling

     for a new man, she will hide the public facing side of the “couple” pics.

 •   She also lies about “buying” a new home, when in fact the homes are usually places she is

     put up by men. For instance, the last town home she lived in was actually owned by her

     ex-husband. His first wife was also name Christine and he had many home [sic] purchased

     around the bay area with her name. So when she moved from his mansion in San Jose and

     downgraded into one of his town homes [sic] in Fremont, she ripped off a picture from

     Redfine [sic] of a home that was purchased in her neighborhood and then posted it and told

     her lovers she just purchased a home.




                                                 5
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 6 of 20 PageID: 6



 •   This is also the case after she was kicked out of that town home [sic] and was moved to

     somewhere in probably Newark. She posted a fake picture of having purchased a home

     there as well.

 •   For the most part her version of mothering, was having the men she sleeps with pay for

     lavish vacations for her daughter, or to buy her daughter expensive outfits from Burberry

     with the money gained by sleeping with men.

 •   I friends [sic] with some men that she is “friends” with. She tries to talk them into taking

     her to where ever [sic] she wants to go. The man will think he is thinking of [sic] taking

     her to Taiwan Las Vegas, or Hawaii, but truth is she looks at her social media and finds

     out where is best to go and then ask a lot of different men until one of them will take her.

 •   Which only shows she obviously must have had a man buy her a bunch of stuff in exchange

     for sex.

 •   Her last ex-husband did post pictures of them on a trip last year. (Boyfriend may not know

     or the boyfriend can be old pictures she repost to pretend she is in normal relationship.)

     The last husband did pay for her body so he still offers her money, trips, shopping spree,

     and dinners at expensive restraunts [sic] when he wants sex with her. She is his back door

     hooker.

 •   Very true, very true, I too also see picture of her with other men last year. I do not think

     boyfriend knows.

 •   She has no skills other than seducing and conning men out of money. I feel sad for daughter

     when she find [sic] out mom is [sic] hooker.

 •   Anyways initially she thought only old men had money, so would target them. She has

     been the mistress of many in a crew that her first husband hung around with in the Bay




                                              6
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 7 of 20 PageID: 7



     area. They are all a part of social groups on FB as well as general Taiwanese Business Men

     with money social groups.

 •   Lol Tonia, the slut was sleeping with other men right after she married the last husband

     Nov. 2014, so who’s to say she won’t do it during the day while he’s at work or if he is

     working late?

 •   She is [a psycho and a whore]. I used to be friends with her until I found out crap she was

     talking about me behind my back. She was all excited when [she] was juggling her ex-

     husband, another married man, an old relator (who she pretended to work for), a Korean

     guy who was younger than her that owned one of the bars here in the Bay Area, and the

     current fiancé.

 •   Halfmoon Bay was her honeymoon place with her ex! And she slept with another guy

     there.

 •   She was the mistress of many men and as she likes to say gained Financial Freedom.

 •   She still has sex with her last ex-husband for money and she still preys on married men and

     unsuspecting young engineers, for freebies.

 •   I also heard about the rumors she made up about the ex-husband’s poor ex-wife in

     Taiwanese circles.

 •   In fact Christine gets so excited when she is making fun of her female friends in Taiwan

     and looking down her nose at how poor life style they are living compared to her

     materialistic one.

 •   I hope someone tell [sic] that slut’s exhusband’s last wife, that this whore is going around

     making rumors about her. This girl is such a horrid sack of crap, not for just sleeping around

     for money, but how she talks behind the back of all her supposed girlfriends and will even

     make up rumors about people so she can have a laugh.



                                               7
 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 8 of 20 PageID: 8



   •   Oh and she’s so gross, the other day I saw some pictures of her and cold sores on her mouth.

       I guess all that sucking old men’s you know what, gave her some STDs.

   •   She has no ability to survive in this world without sleeping with men – a cheap prostitute?

   •   Why would a woman have pictures of herself all over the hotels around SF, if she lives

       there? Why? Cause the house she lived in was her ex-husband’s and the men she was

       having sex with were mostly married.

(collectively, the “Cheaters and Bastards Posts”).

                                    ShesAHomewrecker.com

       19.     The website located at <shesahomewrecker.com> (“SAHW”) invites users to

“discover [and] expose the world’s homewreckers”, i.e., unfaithful partners and spouses and the

men/women they are cheating with.

       20.     On August 14, 2018, Lin anonymously published or conspired with Jane Doe to

anonymously publish the following false and defamatory statements about Plaintiff on the SAHW

website, located at <https://shesahomewrecker.com/christine-yang-freemont-california/>:

   •   Apparently she not only messed up that other lady’s marriage, she was also the mistress of

       her last husband.

   •   She however has the last laugh because her husband hands of her old cast off homes for

       that whore to live at.

   •   It’s because she never owned anything in her life. It was all homes of the men she had sex

       with for money, a roof over her head, and material goods… In other words a hooker.

(collectively, the “SAHW Post”).

                                       ReportCheater.com

       21.     The website located at <reportcheater.com> (the “Report Cheater Website”) invites

users to “[e]xpose the secret lives of cheating spouses, Boyfriend [and] Girlfriend Online


                                                8
 Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 9 of 20 PageID: 9



Anonymously”.

       22.     On June 2, 2018, Lin anonymously published or conspired with Jane Doe to

anonymously publish the following false and defamatory statements about Plaintiff on the Report

Cheater Website, located at <https://reportcheater.com/christine-yang-freemont-california/>:

   •   Apparently she not only messed up that other lady’s marriage, she was also the mistress of

       her last husband.

   •   She however has the last laugh because her husband hands of her old cast off homes for

       that whore to live at.

   •   It’s because she never owned anything in her life. It was all homes of the men she had sex

       with for money, a roof over her head, and material goods… In other words a hooker.

(collectively, the “Report Cheater Post”).

                                        Fraudsters.Online

       23.     The website located at <fraudsters.online> (the “Fraudsters Website”) invites users

to “[e]xpose homewreckers women, homewreckers men and cheats! Don’t let some hussy or

gigolo get away with ruining your relationship. Instead, report a homewrecker to warn the public

and prevent further infidelity.”

       24.     On May 27, 2018, Lin anonymously published or conspired with Jane Doe to

anonymously publish the following false and defamatory statements about Plaintiff on the

Fraudsters Website, formerly located at <http://fraudsters.online/christine-yang-hu-freemont-

california>:

   •   She has never worked a day of her life accept the oldest on [sic] in the book.

   •   Money is her objective so when the first husband was about to call it quits, she got pregnant.

       Didn’t matter, she was such a terrible mother she never got custody of her.




                                                 9
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 10 of 20 PageID: 10



  •   She married his old saggy ***** for the gifts and expensive trips he takes her on (which is

      what she tells younger men she has sex with). While married. or possibly still married to

      that guy, she is having sex with anything else that is married or single. Yes… she seduced

      even my husband.

  •   He was introduced to her by her friend who… wanted some w ***** s to entertain her

      business meeting and called her in to join in… and she lied saying that she actually worked

      in Realestate.

  •   So in order to do that, she chooses which guy will take her out on the most expensive

      dinner, hotel, or trip and then will post it on her FB page.

  •   In the ***** e of a year, granted it was on and off because she had other men to have sex

      with and get gifts from, he spent close to $30,000 on her on $1,200 a/night hotels and $500

      Michelin dinners.

  •   Because this piece of work still keeps in contact with all the men she’s slept with for “just

      incase” sex sessions and “just incase” financial needs if one money bags slips through her

      grasps. Which accounts for her on and off relationship with my husband. So any who, when

      I did the cross check of credit card bills, email histories, etc. against her FB posts. Basically

      the w ***** would get other dates and sex session inline while at hotels with other men

      and many times would go to the same hotels around the bay area with not only her husband,

      but the many different men she had been with.

  •   He demoted her from his mansion to one of his crappier homes in Fremont cause he found

      out she was sleeping around, but decided he invested enough in her to keep her as his side

      w ***** . Anyways, he has a large box of condoms at the house for his open house sex

      visits, and the w ***** actually walks around with them in her purse to use with other

      men!!!



                                                 10
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 11 of 20 PageID: 11



   •   (At least 6 [men] in just this past 9 months and that is without all her posts… as she will

       show and hide things all the time).

   •   She didn’t care that she would destroy a relationship of over 20 yrs, much less 2 other kid’s

       lives. SO SHE COULD HAVE FUN!

   •   she doesn’t care if the men are married or old, as long as they pay for an expensive dinner

       and a nice hotel she’ll gladly have sex with them because it is “FUN” and she can make

       her friend back home jealous.

(collectively, the “Fraudsters Post”).

                                         DatingComplaints.date

       25.     The website located at <DatingComplaints.date> (the “Dating Complaints

Website”) proclaims that it has launched its platform “to provide an opportunity to people who

have been scammed in dating [and] relationships, to file complaints against cheaters and liars, and

let people know about them so that others don’t get caught by these scammers.”

       26.     On April 29, 2018, Lin anonymously published or conspired with Jane Doe to

anonymously publish the following false and defamatory statements about Plaintiff on the Dating

Complaints Website, located at <https://www.datingcomplaints.date/gold-digging-whore-from-

san-fransisco-to-taipei/>:

   •   She has never held a job in her life

   •   When in fact she is also the mistress of one. He pays her $5000/ month to be his whore and

       she uses that as cache as a “job”. He was also a part of the circle of rich Taiwanese business

       men [sic] that her ex-husbands were a part of, in fact they all probably know of each other.

   •   But in fact most of these male friends where either men who paid for her to have sex with

       them or part of that gigolo click

   •   So while the boyfriend or lover of the season may think she is posting to the world that


                                                  11
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 12 of 20 PageID: 12



       they are a couple. In secret if she is trolling for a new man, she will hide the public facing

       side of the “couple” pics.

   •   She also lies about “buying” a new home, when in fact the homes are usually places she is

       put up by men. For instance, the last town home [sic] she lived in was actually owned by

       her ex-husband.

   •   So when she moved from his mansion in San Jose and downgraded into one of his town

       homes [sic] in Fremont, she ripped off a picture from Redfine [sic] of a home that was

       purchased in her neighborhood and then posted it and told her lovers she just purchased a

       home.

   •   This is also the case after she was kicked out of that town home [sic] and was moved to

       somewhere in probably Newark. She posted a fake picture of having purchased a home

       there as well.

   •   For the most part her version of mothering, was having the men she sleeps with pay for

       lavish vacations for her daughter, or to buy her daughter expensive outfits from Burberry

       with the money gained by sleeping with men.

(collectively, the “Dating Complaints Post”).

                                    ExposeCheatersOnline.com

       27.     The website located at <ExposeCheatersOnline.com> (the “Expose Cheaters

Website”) proclaims that it is “an anonymous platform to report bad people and business [sic], has

any business scammed or someone cheated on you? Report here.”

       28.     On an unknown date, but upon information and belief, sometime in the spring of

2018, Lin anonymously published or conspired with Jane Doe to anonymously publish the

following false and defamatory statements about Plaintiff on the Expose Cheaters Website, located

at <https://exposecheatersonline.com/christine-yang-freemont-california/>:



                                                12
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 13 of 20 PageID: 13



   •   Apparently she not only messed up that other lady’s marriage, she was also the mistress of

       her last husband.

   •   She however has the last laugh because her husband hands of her old cast off homes for

       that whore to live at.

   •   It’s because she never owned anything in her life. It was all homes of the men she had sex

       with for money, a roof over her head, and material goods… In other words a hooker.

(collectively, the “Expose Cheaters Post”).

                                              The Emails

       29.     On September 29, 2018, Lin sent an email to the third-party email address

<mhenderson@realtor-recruting.com> (the “September 29 Email”). In the September 29 Email,

Lin stated:

       Good evening, I saw your post regarding background check on Ms Christine Yang

       on a real estate job. I have had connections with her in the past, and would say it is

       not advised your company to recruit her. Her goal is to sleep with with [sic] men,

       regardless married or single, and has ruined many families and relationships. She

       is uneducated, and motivations are always questionable.



       The comments on the website are all valid, and for the sake of you and your

       company’s image, I strongly advise you consider other candidates.



       Thank you for reading.




                                                 13
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 14 of 20 PageID: 14



       30.         On September 30, 2018, Lin sent a second email to the same third-party email

address <mhenderson@realtor-recruting.com> as part of the same email chain (the “September 30

Email”). In the September 30 Email, Lin stated:

       I always believed in women helping each other out, and would not be writing to

       you if my life in the past hadn't turned into a circus because of Christine Yang, this

       very candidate you are screening. For everyone's sanity, I strongly recommend you

       drop this candidate in your recruiting process.

(collectively, the “Email Statements”).

       31.     The Cheaters and Bastards Posts, the SAHW Post, the Report Cheater Post, the

Fraudsters Post, the Dating Complaints Post, the Expose Cheaters Post, and the Email Statements

are collectively referred to herein as the “Defamatory Statements.”

                                   The Defamatory Statements

       32.     Thee Defamatory Statements are false assertions of fact.

       33.     Contrary to the Defamatory Statements, Plaintiff was not and is not a whore.

       34.     Contrary to the Defamatory Statements, Plaintiff was not and is not a hooker.

       35.     Contrary to the Defamatory Statements, Plaintiff was not and is not a prostitute.

       36.     Contrary to the Defamatory Statements, Plaintiff did not and does not seduce men

to con them out of money.

       37.     Contrary to the Defamatory Statements, Plaintiff has not accepted money from men

to have sex with them.

       38.     Contrary to the Defamatory Statements, Plaintiff does not have venereal diseases.

       39.     Contrary to the Defamatory Statements, Plaintiff was not the mistress of many men.

       40.     Contrary to the Defamatory Statements, Plaintiff was not her late husband’s

mistress.


                                                14
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 15 of 20 PageID: 15



       41.     Contrary to the Defamatory Statements, Plaintiff did not have sexual relationships

with other men while she was married.

       42.     Contrary to the Defamatory Statements, Plaintiff was not and is not involved in a

sexual relationship with a real estate agent who pays Plaintiff $5,000 a month.

       43.     Contrary to the Defamatory Statements, Plaintiff has not dated one man and kept

other men on the tab for money.

       44.     Contrary to the Defamatory Statements, Plaintiff has not had plastic surgery paid

for by men with whom Plaintiff had intimate relationships.

       45.     Contrary to the Defamatory Statements, Plaintiff has held a job.

       46.     Contrary to the Defamatory Statements, Plaintiff did not engage in sexual

relationships with men so that they would buy her daughter expensive gifts.

       47.     The respective webpages on which the Defamatory Statements were published

appear in Internet search results when Plaintiff’s full name and city of residence are entered as

search terms. As a result, and on information and belief, the Defamatory Statements have been

viewed by numerous Internet users.

       48.     Lin has also published or conspired with Jane Doe to publish personal information

about Plaintiff, such as Plaintiff’s personal email address.

       49.     Defendants knew that the Defamatory Statements were false when they published

them because, upon information and belief, Jane Doe is an individual who has had a dispute with

Plaintiff, Lin is Jane Doe’s friend and co-conspirator, and Defendants knew or should have known

of the true state of affairs relating to Plaintiff. On information and belief, Defendants specifically

published the Defamatory Statements to harm Plaintiff. In the alternative, Plaintiff alleges that

Defendants acted negligently in publishing the Defamatory Statements.

       50.     Plaintiff is not a public figure, in that she has not achieved pervasive notoriety or


                                                 15
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 16 of 20 PageID: 16



fame and has not intentionally injected herself into a matter of public controversy.

        51.     As a result of Defendants’ publication of the Defamatory Statements, Plaintiff has

been harmed and continues to be harmed.

                             Defendant’s Relationship with Jane Doe

        47.     Plaintiff does not know Lin and has never met Lin.

        48.     On information and belief, Lin is a friend of Jane Doe.

        49.     On information and belief, Jane Doe has a personal dispute with and vendetta

against Plaintiff.

        50.     On information and belief, Jane Doe and Lin engaged in multiple telephone

conversations and electronic communications in which Jane Doe made false and defamatory

statements about Plaintiff similar to the Defamatory Statements.

        51.     On information and belief, during these conversations and communications Jane

Doe encouraged Lin to assist Jane Doe in publishing the Defamatory Statements about Plaintiff.

Specifically, on information and belief, Jane Doe asked Lin if she would help Jane Doe publish

the Defamatory Statements and/or assist Jane Doe in publishing the Defamatory Statements on the

Shaming Websites.

        52.     On information and belief, Lin agreed to publish the Defamatory Statements and/or

assist Jane Doe in publishing the Defamatory Statements with the principal intent of harming

Plaintiff.

        53.     On information and belief, up through December 2018, Lin and Jane Doe acted in

concert to communicate about the Shaming Websites and the Defamatory Statements, to review

the Shaming Websites, and to post the Defamatory Statements about Plaintiff on the Shaming

Websites.

        54.     In publishing the Defamatory Statements on the Shaming Websites, Lin and Jane



                                                16
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 17 of 20 PageID: 17



Doe actively misled Plaintiff by using fake names and in posting the Defamatory Statements

anonymously. Defendants also misled Plaintiff in the Email Statements by having Lin (as opposed

to Jane Doe) publish the Statements because Plaintiff did not know Lin and thus had no reason to

connect her to the misconduct. As a result of Defendants’ conduct, and despite Plaintiff’s diligence,

Plaintiff was prevented from identifying Defendants as the persons responsible for the misconduct

alleged herein.

                                        The California Lawsuit

       55.        Because the Defamatory Statements were published anonymously and/or

pseudonymously, Plaintiff filed a lawsuit in California Superior Court, County of San Francisco,

against anonymous John Doe Defendants 1–20 on October 30, 2018 (the “California Action”).

Plaintiff then sought, and the Court granted, leave for Plaintiff to take expedited discovery in order

to identify the defendants in the California Action.

       56.        Pursuant to the California court’s order, Plaintiff then served subpoenas on the

Shaming Websites and Google LLC (“Google”) for identifying information for the defendants in

the California Action. Plaintiff’s subpoena to Google sought login information for the Google

email address that was used to send the Email Statements. Google produced several IP addresses

used to log into and out of the Gmail account and a phone number associated with that account.

       57.        Pursuant to the California court’s order, Plaintiff then served subpoenas on the ISPs

that owned the IP addresses used to access the Gmail account. The documents produced in

response to these subpoenas identified Lin as the owner of the Gmail account.

       58.        Defendant subsequently admitted to making the Email Statements, but claimed that

she acted alone.

       59.        Despite Lin’s claims of acting alone, Plaintiff does not know Lin personally, and

Lin does not have any direct association with Plaintiff. Additionally, other computer forensics



                                                   17
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 18 of 20 PageID: 18



obtained by Plaintiff indicates that another actor, i.e. Jane Doe, simultaneously accessed the

Shaming Websites and worked with Lin to publish the Defamatory Statements on the Shaming

Website.

       60.     Prior to filing this action, Plaintiff’s counsel reached out to Lin in an effort to

discuss the matter. In response, Lin’s attorney argued that Lin was not subject to the jurisdiction

of the San Francisco Superior Court.

                                 FIRST CLAIM FOR RELIEF

                    (Defamation and Conspiracy to Commit Defamation)

       61.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

through 60.

       62.     Plaintiff is a private figure in that she has not voluntarily injected herself into a

public controversy and she has not achieved fame that reaches widely and pervasively throughout

society.

       63.     Lin published the Defamatory Statements about Plaintiff in the September 29 Email

and the September 30 Email.

       64.     Additionally, on information and belief, Lin published the Defamatory Statements

about Plaintiff on the Shaming Websites.

       65.     In the alternative to the preceding paragraph, or in addition to the preceding

paragraph, on information and belief, Lin entered into an agreement with Jane Doe to publish the

Defamatory Statements about Plaintiff, and then both Lin and Jane Doe took actions in furtherance

of this agreement, including by publishing the Defamatory Statements about Plaintiff on the

Shaming Websites and the September 29 Email and the September 30 Email. Lin and Jane Doe

understood the objective of the agreement (i.e. to harm Plaintiff through the publication of

defamatory statements), accepted this objective, and undertook material efforts to further this



                                                18
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 19 of 20 PageID: 19



objective.

       66.     The Defamatory Statements contain false assertions of fact, including the following

false statements: a) that Plaintiff is a whore, hooker, and prostitute; b) that Plaintiff has seduced

men and conned them out of money; c) that Plaintiff regularly accepts money and expensive gifts

from men that she has sex with; d) that Plaintiff has venereal disease; e) that Plaintiff was or is the

mistress of many men; and f) that Plaintiff engaged in extramarital sexual relationships while

Plaintiff was married;

       67.     On information and belief, Defendants acted with malice when they published these

Defamatory Statements. To wit, Defendants knew that their Defamatory Statements were false

when they made them because Defendants knew or should have known the true state of affairs

relating to Plaintiff. In the alternative, Plaintiff alleges that Defendants acted negligently in their

publication of the Defamatory Statements.

       68.     Defendants acted without any privilege when they published the Defamatory

Statements.

       69.     The Defamatory Statements constitute defamation per se because the Defamatory

Statements: a) falsely charge Plaintiff with committing illegal acts (e.g., prostitution), b) falsely

impute dishonesty and fraud, c) contain charges by implication from the language employed such

that the reader would understand the defamatory meaning without the necessity of knowing

extrinsic explanatory matter, and d) by natural consequence would cause Plaintiff actual damages.

       70.     On information and belief, Defendants published the Defamatory Statements

willfully and maliciously with the intent to harm Plaintiff.

       71.     As a result of Defendants’ Defamatory Statements, Plaintiff has suffered shame,

embarrassment, mortification, anxiety, hurt feelings, and loss of reputation among other harms.




                                                  19
Case 2:19-cv-08534-ES-MAH Document 1 Filed 03/14/19 Page 20 of 20 PageID: 20



       72.     A majority of Defendants’ Defamatory Statements remain viewable on the Internet

as of the filing of this complaint and continue to cause harm to Plaintiff that cannot be addressed

by monetary damages alone.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of

Plaintiff and against Defendants and award the following relief to Plaintiff and against Defendants:

       1.      A permanent injunction requiring the removal of the Defamatory Statements;

       2.      Compensatory damages in an amount to be proved at trial;

       3.      Punitive damages pursuant to N.J.S.A. 2A:15-5.11;

       4.      The costs of the suit;

       5.      Interest on the sum of the compensatory and exemplary damages; and

       6.      Such other relief as the Court may deem proper.

                                        JURY DEMAND

       Plaintiff requests a trial by jury of all issues which are triable within this Complaint.



                                              TRIMBOLI & PRUSINOWSKI, LLC
                                              Attorneys for Plaintiff, Tzuhsin (Christine) Yang


 Dated: March 14, 2019                  By: ______________________________________
                                            James T. Prusinowski (0729)
                                            jprusinowski@trimprulaw.com
                                            268 South Street
                                            Morristown, NJ 07960
                                            Tel: 973-660-1095
                                            Fax: 973-349-1307




                                                 20
